ACCEPTED
                                                                                                                                                       03-14-00709-CV
                                                                                                                                                               5022689
                                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                                 4/24/2015 12:08:23 PM
                                                                                                                                                     JEFFREY D. KYLE
                                                                                                                                                                CLERK




                                                                                                                    FILED IN
                                                                                                           3rd COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
MEGAN NEAL                                                                                                           (512) 475-4009
ASSISTANT ATTORNEY GENERAL                                                                                 4/24/2015 12:08:23 PM
                                                                                                MEGAN.NEAL@texasattorneygeneral.gov
                                                                                                               JEFFREY D. KYLE
                                                            April 24, 2015                                             Clerk
VIA E-FILING
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P. O. Box 12547
Austin, TX 78711-2547

Re:     Court of Appeals No. 03-14-00709-CV; Entergy Texas, Inc. v. Public Utility
        Commission of Texas, Office of Public Utility Counsel, and Texas Industrial Energy
        Consumers

Dear Mr. Kyle:

       In response to the Court’s letter dated March 24, 2015, attorneys for Appellees
the Public Utility Commission of Texas, Texas Industrial Energy Consumers, and the
Office of the Public Utility Commission each responded that they intend to present
oral argument. In order to comply with Texas Rule of Appellate Procedure 39.4, the
parties have agreed that oral argument will be presented by:

Megan Neal for the Public Utility Commission of Texas (10 minutes), and

Rex VanMiddlesworth for Texas Industrial Energy Consumers (10 minutes)

       While Sara Ferris for the Office of Public Utility Counsel will not be scheduled
to present argument, she will be present at counsel table. If the Court presents a
question that could most adequately be address by Ms. Ferris, the Commission and
TIEC agree to give Ms. Ferris time from their presentation to address the Court.

                                                                               Sincerely,
                                                                               /s/ Megan Neal
                                                                               Megan Neal
                                                                               State Bar No. 24043797

MN/lab
         P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was electronically
filed with the Court of Appeals for the Third District of Texas. All counsel were served
with a true and correct copy of this document electronically or by email on the 24th day
of April, 2015, to the following:

Marnie A. McCormick
Patrick J. Pearsall
DUGGINS WREN MANN & ROMERO, LLP
P. O. Box 1149
Austin, TX 78767-1149
mmccormick@dwmrlaw.com
ppearsall@dwmrlaw.com
Counsel for Plaintiff Entergy Texas, Inc.

Rex D. VanMiddlesworth
Benjamin Hallmark
THOMPSON & KNIGHT LLP
98 San Jacinto Blvd, Suite 1900
Austin, Texas 78701
512.469.6100
512.469.6180 (fax)
rex.vanm@tklaw.com
benjamin.hallmark@tklaw.com
Counsel for Intervenor Texas Industrial Energy Consumers

Sara J. Ferris
OFFICE OF PUBLIC UTILITY COUNSEL
1701 N. Congress Ave, Ste 9-180
Austin, TX 78711-2397
sara.ferris@opc.state.tx.us
Counsel for Intervenor Office of Public Utility Counsel

                                          /s/ Megan Neal
                                         Megan Neal




                                     Page 2